DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/15/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

2.	Claims 1, 7, 11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Onodera et al. US 2016/0049997 herein after Onodera in view of applicant disclosed prior art 3GPP TSG RAN WG1 NR Ad-Hoc herein after Nokia.
Regarding claim 1, Onodera disclose a method of transmitting and receiving a signal, by a base station (BS), in a wireless communication system (see fig.1, in a wireless communication between base station and terminal), the method comprising: determining whether each of at least one terminal connected to the BS supports nonlinear precoding (NLP) or a modulo operation (see para. 96, The base station apparatus 200 decides nonlinear precoding setting of whether to use the nonlinear precoding in a cell ( own cell) (ON or OFF) formed by the own base station apparatus (step S502) and includes information regarding the decided nonlinear precoding setting (nonlinear precoding setting information) in the system information to broadcast the nonlinear precoding setting using a physical broadcast channel or the like (step S503). Hereinafter, setting for using (validating) the nonlinear precoding is expressed as ON of the nonlinear precoding setting and setting for not using (invalidating) the nonlinear precoding is expressed as OFF of the nonlinear precoding setting), and transmitting, to each (see para. 122. When the base station apparatus 200 receives the RRC connection request message transmitted from the terminal apparatus 400, the base station apparatus 200 decides the nonlinear precoding setting of whether to use the nonlinear precoding for the terminal apparatus, an RRC connection setup message which is a connection setting message including information (nonlinear precoding setting information) regarding the decided nonlinear precoding setting, information regarding the SRB, configuration information of the physical channels, and various kinds of setting information regarding the terminal apparatus 400 is transmitted using the physical downlink shared channel). Onodera disclose all the subject matter but fails to explicitly mention determining a plurality of signals that are overlapping transmitted in a time- frequency resource region from among a control signal, a reference signal (RS), and a data signal transmitted from the BS, based on whether the at least one terminal supports the NLP or the modulo operation. However, Nokia from a similar field of endeavor discloses determining a plurality of signals that are overlapping-transmitted in a time- frequency resource region from among a control signal, a reference signal (RS), and a data signal transmitted from the BS, based on whether the at least one terminal supports the NLP or the modulo operation (see section. 2, considering that nonlinear precoding such as THP (Thomlinson Harashima) able to provide a significantly enhanced system performance as compared to linear precoding, especially for correlated channels when subspaces of UEs are overlapped). Thus it will be obvious for a person skilled in the (see section 2).
Regarding claim 7, Onodera disclose wherein the transmitting of the information comprises: determining whether to perform the non-linear precoding through an upper layer signaling; and transmitting information of a resource, in which the NLP is performed, through a L1 signaling (see para. 63, 145, higher layer unit allocates radio resources such as the physical downlink shared channel to transmission data destined for a plurality of terminal apparatuses determined to perform spatial multiplexing and simultaneous transmission using the MU-MHv10; and the terminal apparatus invariably performs the demodulation process considering the modulo calculation when the precoding scheme information set based on the acquired nonlinear precoding setting information indicates the nonlinear precoding).
Regarding claim 11, the rejection is the same as claim 1.
Regarding claim 17, the rejection is the same as claim 7.

3.	Claims 2, 5, 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Onodera in view of Nokia and further in view of Xue et al. US 20190215211 herein after Xue.
Regarding claim 2, Onodera and Nokia disclose all the subject matter but fails to explicitly mention wherein the determining of the plurality of signals that are overlapping-transmitted comprises: determining the plurality of signals that are overlapping-transmitted from among the control signal, the RS, and the data signal, of a terminal supporting NLP from among the at least one terminal. However, Xue from a similar field of endeavor discloses wherein the determining of the plurality of signals that are overlapping-transmitted comprises: determining the plurality of signals that are overlapping-transmitted from among the control signal, the RS, and the data signal, of a terminal supporting NLP from among the at least one terminal (see para, 198, plurality of control channel resource sets overlap each other on time-frequency resources, orthogonal code division multiplexing can be implemented for reference signals mapped on the overlapping time-frequency resources). Thus it will be obvious for a person skilled in the art before the effective filing date of the claimed invention was made to combine and incorporate Xue’s RS multiplexing scheme into Onodera and Nokia’s wireless communication scheme. The method can be implemented in a wireless network communications. The motivation of doing this is to improve MU-MIMO transmission performance (see para. 6).
Regarding claim 5, Onodera and Nokia disclose all the subject matter but fails to explicitly mention wherein the determining of the plurality of signals that are overlapping-transmitted comprises: determining a RS multiplexing type of a terminal supporting the NLP among the at least one terminal; and determining signals that are overlapping-transmitted with the data signal among the control signal and the RS, in response to the RS multiplexing type supporting NLP. However, Xue from a similar field  wherein the determining of the plurality of signals that are overlapping-transmitted comprises: determining a RS multiplexing type of a terminal supporting the NLP among the at least one terminal; and determining signals that are overlapping-transmitted with the data signal among the control signal and the RS, in response to the RS multiplexing type supporting NLP (see para, 198, plurality of control channel resource sets overlap each other on time-frequency resources, orthogonal code division multiplexing can be implemented for reference signals mapped on the overlapping time-frequency resources). Thus it will be obvious for a person skilled in the art before the effective filing date of the claimed invention was made to combine and incorporate Xue’s RS multiplexing scheme into Onodera and Nokia’s wireless communication scheme. The method can be implemented in a wireless network communications. The motivation of doing this is to improve MU-MIMO transmission performance (see para. 6).
Regarding claim 12, the rejection is the same as claim 2.
Regarding claim 15, the rejection is the same as claim 5.

4.	Claims 3, 4, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Onodera in view of Nokia and further in view of Ibars casas et al. US 20180310324 herein after Ibars.

Regarding claim 3, Onodera and Nokia disclose all the subject matter but fails to explicitly mention wherein wherein the determining of the plurality of signals that are overlapping-transmitted comprises: determining a rate matching type of a terminal  wherein the determining of the plurality of signals that are overlapping-transmitted comprises: determining a rate matching type of a terminal supporting NLP among the at least one terminal (see para. 62, rate matching), and determining signals that are overlapping-transmitted with the data signal among the control signal and the RS, in response to the rate matching type supporting NLP (see para. 57, According to reference signal designs 800 and 850, data and reference signals are multiplexed in the time domain, such that overlapping data and reference signals are transmitted over each subcarrier during any given OFDM symbol during which reference signals are transmitted). Thus it will be obvious for a person skilled in the art before the effective filing date of the claimed invention was made to combine and incorporate Ibars’s rate matching scheme into Onodera and Nokia’s wireless communication scheme. The method can be implemented in a wireless network communications. The motivation of doing this is to achieve latency reduction (see abstract).
Regarding claim 4, Onodera and Nokia disclose all the subject matter but fails to explicitly mention wherein wherein the determining of the plurality of signals that are overlapping-transmitted comprises: in response to a slot, in which a use of the rate matching type is indicated, being ahead of a slot, in which the RS and the data signal are overlapping-transmitted, determining the signal that are overlapping-transmitted with the data signal among the control signal and the RS. However, Ibars from a similar field  wherein the determining of the plurality of signals that are overlapping-transmitted comprises: in response to a slot, in which a use of the rate matching type is indicated, being ahead of a slot, in which the RS and the data signal are overlapping-transmitted, determining the signal that are overlapping-transmitted with the data signal among the control signal and the RS (see para. 57, 62, 65,  data and reference signals are multiplexed in the time domain, such that overlapping data and reference signals are transmitted over each subcarrier during any given OFDM symbol during which reference signals are transmitted; rate matching). Thus it will be obvious for a person skilled in the art before the effective filing date of the claimed invention was made to combine and incorporate Ibars’s rate matching scheme into Onodera and Nokia’s wireless communication scheme. The method can be implemented in a wireless network communications. The motivation of doing this is to achieve latency reduction (see abstract).
Regarding claim 13, the rejection is the same as claim 3.
Regarding claim 14, the rejection is the same as claim 4.


4.	Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Onodera in view of Nokia in view of Ibars and further in view of Nakano et al. US 2014/0064354 herein after Nakano.
Regarding claim 6, Onodera, Nokia and Ibars disclose all the subject matter but fails to explicitly mention wherein the determining of the plurality of signals that are overlapping-transmitted comprises: in response to a slot, in which a use of the RS  wherein the determining of the plurality of signals that are overlapping-transmitted comprises: in response to a slot, in which a use of the RS multiplexing type is indicated, being ahead of a slot, in which the RS and the data signal are overlapping-transmitted, determining the signal that are overlapping-transmitted with the data signal among the control signal and the RS (see para. 89, 90, fig. 3 and 6, considering that a nonlinear precoding section determines OFDM symbols and subcarriers used for transmitting the groups, and determines, "'which of the resource elements are to transmit the data signals of the groups in accordance ,with a frame format, 'Wherein based on the subcarriers corresponding to the resource elements that are to transmit the groups precoding is performed on these groups). Thus it will be obvious for a person skilled in the art before the effective filing date of the claimed invention was made to combine and incorporate Nakano’s OFDM symbols usage scheme into Onodera, Nokia and Ibars wireless communication scheme. The method can be implemented in a wireless network communications. The motivation of doing this is to achieve higher speed in wireless data communication and improve frequency utilization efficiency (see para. 2).
Regarding claim 16, the rejection is the same as claim 6.

5.	Claims 8-10 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Onodera in view of Wang et al. US 20180063828 herein after Wang.
Regarding claim 8, Onodera disclose a method of transmitting and receiving a signal, by a terminal, in a wireless communication system (see fig.1, in a wireless communication between base station and terminal), the method comprising: transmitting, to a base station (BS), performance information regarding whether nonlinear precoding (NLP) or a modulo operation is supported (see para. 154, 155, terminal apparatus acquires nonlinear precoding setting information which is included in system information and notified by a base station apparatus and is information regarding whether to use nonlinear precoding and performs), and obtaining one of a control signal, a reference signal (RS), or a data signal transmitted to the terminal by performing the modulo operation on a signal received from the BS according to the received information about whether the NLP or the modulo operation is performed (see para. 122. When the base station apparatus 200 receives the RRC connection request message transmitted from the terminal apparatus 400, the base station apparatus 200 decides the nonlinear precoding setting of whether to use the nonlinear precoding for the terminal apparatus, an RRC connection setup message which is a connection setting message including information (nonlinear precoding setting information) regarding the decided nonlinear precoding setting, information regarding the SRB, configuration information of the physical channels, and various kinds of setting information regarding the terminal apparatus 400 is transmitted using the physical downlink shared channel).  receiving, from the BS, information regarding whether the NLP or the modulo operation is performed in a predetermined resource in a time-frequency resource region determined based on the performance information (see para. 60, 73, time-frequency resource location identifier of the signal, and performing modulo operation on the time-frequency resource location identifier). Thus it will be obvious for a person skilled in the art before the effective filing date of the claimed invention was made to combine and incorporate Wang’s resource location identifier scheme into Onodera wireless communication scheme. The method can be implemented in a wireless network communications. The motivation of doing this is to achieve higher speed in wireless data communication and improve frequency utilization efficiency (see para. 2).
Regarding claim 9, Onodera and Nokia disclose all the subject matter but fails to explicitly wherein the information regarding whether the NLP or the modulo operation is performed comprises location information regarding a resource in which the non-linear precoding is performed. However, Wang from a similar field of endeavor discloses wherein the information regarding whether the NLP or the modulo operation is performed comprises location information regarding a resource in which the non-linear precoding is performed (see para. 60, 73, time-frequency resource location identifier of the signal, and performing modulo operation on the time-frequency resource location identifier). Thus it will be obvious for a person skilled in the art (see para. 2).
Regarding claim 10, Onodera disclose wherein the performance information comprises information regarding whether the terminal to support a spatial multiplexing, and wherein the obtaining comprises obtaining the control signal and the data signal by performing the modulo operation in response to the terminal supporting the spatial multiplexing (see para. 63, 145, higher layer unit allocates radio resources such as the physical downlink shared channel to transmission data destined for a plurality of terminal apparatuses determined to perform spatial multiplexing and simultaneous transmission using the MU-MHv10; and the terminal apparatus invariably performs the demodulation process considering the modulo calculation when the precoding scheme information set based on the acquired nonlinear precoding setting information indicates the nonlinear precoding).
Regarding claim 18, the rejection is the same as claim 8.
Regarding claim 19, the rejection is the same as claim 9.
Regarding claim 20, the rejection is the same as claim 10.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOKOU R DETSE whose telephone number is (571)272-9608.  The examiner can normally be reached on M-T 9:00-7:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kumar Pankaj can be reached on 5712723011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KOKOU R DETSE/Examiner, Art Unit 2463                                                                                                                                                                                                        
/OMAR J GHOWRWAL/Primary Examiner, Art Unit 2463